NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0154n.06
                           Filed: February 23, 2009

                                           No. 08-3053

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


WASIM SAQIB,                                             )
                                                         )
       Petitioner,                                       )         ON PETITION FOR REVIEW
                                                         )         OF A DECISION OF THE
v.                                                       )         BOARD OF IMMIGRATION
                                                         )         APPEALS
ERIC H. HOLDER, Jr., Attorney General,                   )
                                                         )               MEMORANDUM
       Respondent.                                       )                 OPINION




BEFORE: NORRIS, BATCHELDER, and ROGERS, Circuit Judges.

       PER CURIAM. Petitioner Wasim Saqib, a Pakistani national, appeals from the denial of

his application for a stay of removal, 8 U.S.C. § 1231(b)(3), and relief under the Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment. The Board of

Immigration Appeals (“the Board”) dismissed the appeal and affirmed the oral decision of an

immigration judge.

       Having had an opportunity to review the administrative record and the briefs of the parties,

we deny Saqib’s petition for review based upon the Board’s conclusion that petitioner failed to

establish that it was more likely than not that he would be persecuted based upon a protected ground.

As the Board explained in its decision, petitioner has not linked the actions taken against him by

private investors in a project undertaken by the company for which he worked with governmental
No. 08-3053
Saqib v. Mukasey

action. In short, he has not demonstrated persecution based upon political activity. In light of the

Board’s reasoned decision, an opinion on our part is unnecessary.

       The petition for review is denied based upon the reasoning found in the Board’s decision of

December 27, 2007.




                                               -2-